Citation Nr: 0202895	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
November 3, 1998, for service-connected right shoulder 
disability.

2.  Entitlement to a rating in excess of 30 percent from 
January 1, 1999, for service-connected right shoulder 
disability.

3.   Entitlement to a rating in excess of 10 percent prior to 
September 27, 1999, for service-connected left shoulder 
disability.

4.   Entitlement to a rating in excess of 20 percent from 
September 27, 1999, for service-connected left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Maynard, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1978 and 4 years, 9 months and 3 days of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied increased ratings for a right shoulder disability, 
evaluated as 20 percent disabling, and a left shoulder 
disability, evaluated as 10 percent disabling.  This case was 
before the Board in June 1997, December 1998 and July 1999 
when it was remanded for additional development.  In July 
1999, the veteran's claims folder was transferred to the RO 
in Roanoke, Virginia as the veteran had moved from North 
Carolina.  By rating action in January 2000, the veteran was 
awarded a temporary total rating for the right shoulder 
disability from November 3, 1998, with an increased schedular 
rating from 20 percent to 30 percent, effective from January 
1, 1999.  The RO also granted the veteran an increased rating 
from 10 to 20 percent for service-connected left shoulder 
disability from September 27, 1999.

The veteran's representative has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability.  This issue, which has not been prepared for 
appellate review and which is not inextricably intertwined 
with the issues on appeal, is referred to the RO for 
appropriate action.  


REMAND

The Board regrets the additional delay necessitated by 
another remand.  However, the record is not yet ripe for 
appellate review.

The veteran has reported losing feeling in his hands.  
Records prior to the VA examination in September 1999 did not 
indicate the shoulders as a possible cause of the veteran's 
hand complaints.  However, at the examination, the veteran 
alleged that his physician, Dr. Pierce, located at the VA 
outpatient clinic in Winston-Salem attributed the complaints 
of numbness to his service-connected shoulder disabilities.  
The Board interprets this allegation as a claim for service 
connection for a neurological disability of the hands as 
secondary to service-connected shoulder disabilities.  The 
issue of service connection for a neurological disability, as 
secondary to service-connected shoulder disability, is 
inextricably intertwined with the issues on appeal and must 
be addressed by the RO before the Board may proceed with the 
issues on the title page of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (a claim that is 
inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In connection with developing the issue of service connection 
for a neurological disability of the hands, the RO must 
contact the veteran and ask him to furnish a statement from 
Dr. Pierce concerning the relationship between any chronic 
neurological disability of the hands and the veteran's 
service-connected shoulder disabilities.  If the veteran 
needs assistance locating this physician, the RO must provide 
information as to any forwarding address.  

The veteran has reported VA outpatient treatment.  The latest 
such records contained in the claims folder are from 1996.  
Thus, it is apparent that the VA examiner in September 1999 
did not have the benefit of the veteran's claims folder.  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Moreover, the applicable criteria provide that the veteran's 
entire history must be reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Finally, the veteran has reported receiving Social Security 
benefits based, in part, on his shoulder disabilities.  These 
records must be obtained.  In Masors v. Derwinski, 2 Vet. 
App. 181 (1992) and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), the United States Court of Appeals for Veterans 
Claims mandated that VA must obtain a Social Security 
Administration decision granting disability benefits and the 
medical records upon which such a decision was based. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should assure compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001) and the implementing 
regulations.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the right and left shoulder symptoms 
since January 1996.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including those from the VA 
Medical Centers in Durham and Winston-
Salem.  The RO should also contact the 
veteran and ask him to provide medical 
evidence establishing that it is at least 
as likely as not that any current, 
chronic neurological disorder of his 
upper extremities is proximately due to 
or the result of service-connected 
disability, or, in the alternative, is 
being aggravated by a service-connected 
disability.  In particular, he should 
attempt to obtain an opinion from Dr. 
Pierce, the VA examiner whom he alleged 
opined that the neurological condition 
was a manifestation of the service-
connected disability.  If he needs help 
in contacting Dr. Pierce, he should make 
this fact known to the RO.  They should 
provide any needed assistance, including 
determining if this physician left a 
forwarding address, should he have 
resigned from his position.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

4.  The RO should obtain and associate 
with the claims files a copy of any 
administrative decision and underlying 
medical records utilized by the Social 
Security Administration in connection 
with the veteran's claim for disability 
benefits.

5.  Following completion of the above 
actions, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the current 
severity of the service-connected right 
shoulder and left shoulder disabilities.  
The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The veteran should be 
notified of the consequences for any 
failure to appear for a VA examination.  
(See 38 C.F.R. § 3.655).  The claims 
folder must be made available to the 
examiners prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

The orthopedic examiner should provide 
complete range of motion in degrees for 
the right and left shoulders.  For VA 
purposes, normal shoulder flexion is from 
0 to 180 degrees.  Normal shoulder 
abduction is from 0 to 180 degrees.  
Normal shoulder internal and external 
rotations are to 90 degrees.  38 C.F.R. 
Part 4, § 4.71, Plate I.  The examiner 
should indicate whether the veteran has 
other impairment of each humerus, 
including loss of the head of the 
humerus, nonunion, fibrous union, 
malunion or recurrent dislocation.  If 
there is dislocation of either or both 
shoulders, the frequency of the episodes 
should be noted, and it should be noted 
whether there is guarding of all arm 
movements or guarding of movement only at 
shoulder level.  The examiner should also 
determine whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss or ankylosis of the 
service-connected left and right 
shoulders due to any of the following:  
(1) Pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under 
§ 4.45.  If there is functional 
ankylosis, the position in degrees should 
be given.  Also, if the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.

The examiner should indicate whether any 
surgical scars of the shoulders are 
tender and painful on objective 
demonstration or whether any such scars 
are poorly nourished with repeated 
ulceration.

The neurological examiner should 
determine the correct diagnosis of any 
neurological disability of the upper 
extremities, if feasible.  If chronic 
disability is present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50/50) 
that any chronic neurological disability 
of the upper extremities is proximately 
due to or the result of or being 
aggravated by service-connected shoulder 
disabilities.  If so, all such 
manifestations should be described in 
detail.  Any affected nerve and the 
severity thereof should be indicated.  If 
there is evidence of aggravation, the 
degree of same should be quantified if 
feasible.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record, to include 
entitlement to extraschedular 
consideration.  The RO should also 
reconsider the issue of the proper 
effective date for the 30 percent rating 
for service-connected right shoulder 
disability.  (See rating action dated in 
January 2000 whereby the RO indicated 
that this matter would be addressed 
pending receipt of outpatient treatment 
records.)

The RO should also adjudicate the issue 
of service connection for a neurological 
disability as secondary to service-
connected shoulder disabilities.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If this action is unfavorable to the 
veteran, appropriate action should be 
taken to notify the veteran of the action 
taken and of his appellate rights.  

Consideration should then be given to 
whether separate ratings may be assigned 
for separate manifestations of the 
shoulder disabilities; that is, scars, 
instability, neurological manifestations 
and limitation of motion.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994); 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



